DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s amendments and arguments in the reply filed on January 06, 2021 are acknowledged and have been fully considered. Claims 1-4 and 6-12 are pending.  Claims 1-4 and 6-12 are under consideration in the instant office action. Claims 5 and 13-15 are canceled. Applicant’s amendments and arguments necessitated a new ground of rejections under 35 USC 103 as set forth below. Accordingly this office action is made Final.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
      	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burdick et al. (US Patent No. 6093769), Mitzner (US Patent No. 4128507), and Hurry (WO 03/075966).

Applicant Claims
Applicants claim a self-adhering, water resistant gel composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Aerosil®200 silica. The mixture was stirred with moderate shear until the silica was dispersed. Then 42.5 part of N-Hance®3000 cationic guar (which is water soluble cationic polysaccharide) was added while the mixture was slowly stirred. A stable fluid dispersion was obtained with a viscosity of 4,500 cps. Example 1 does not include water. According to example 5 in the specification the formation of gel is a result of mixing the ingredients together which Burdick et al. clearly perform.
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Burdick et al. does not specifically teach the incorporation of active volatile ingredient such as fragrance or perfume in the above example and the amount of the active volatile ingredient. These deficiencies are cured by the teachings of Mitzner.
Mitzner teaches gels are prepared utilizing hydroxypropyl cellulose as the solid matrix phase and a mixture of a linear polyol, a perfume oil and optionally a hydroxypropyl cellulose solvent as the liquid phase (abstract). Mitzner teaches stable, heat and syneresis resistant shaped bodies suitable for use as air fresheners can be prepared using, as a matrix, a hydroxypropyl cellulose gel. More specifically, the invention is a solid, self-supporting perfumed gel suitable for use as an air freshener comprising about 3 to 10% by weight of a solid phase consisting essentially of hydroxypropyl cellulose and about 90 to 97% by weight of a liquid phase consisting essentially of about 35 to 90% by weight of a linear polyol plasticizer, about 10 to 55% of a perfume oil, about 0 to 10% of a solvent for hydroxypropyl 

Burdick et al.  is silent with respect to the type of guar gum recited in claim 11. This deficiency is cured by the teachings of Hurry.
Hurry teaches a gel composition capable of bringing a benefit or effect by diffusing into its surrounding environment an active volatile. The compositions according to the invention comprise a water based medium, comprising an active volatile, a super-absorbent polyacrylate based polymer and a polymeric cross-linking agent having a high molecular weight and being able to be polarized with positive charges. The invention also concerns the consumer article containing, or associated with, said composition, in particular a device intended to diffuse a volatile liquid, more specifically an air-freshener (see abstract). As crosslinking agent the guar-gums or a derivative thereof, which represent the preferred class of cross-linking agents can be used (see page 6). Amongst the above-mentioned derivatized guar-gum, one may cite in particular the ones derivatized with 2-hydroxypropyl-3-(trimethylammoniumchloride) groups and possibly 2-hydroxypropyl groups, and the degree of substitution of the polymers being comprised between 0.1 to 0.25. An example of such compounds are the ones having the CAS Number 65497-29-2, or 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether, also known under the trademark Jaguar®, grades C- 13-S or C 17 (see page 7).
Finding of Prima facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Burdick et al. by incorporating volatile gels are prepared utilizing hydroxypropyl cellulose as the solid matrix phase and a mixture of a linear polyol, a perfume oil in overlapping amounts as recited below and optionally a hydroxypropyl cellulose solvent as the liquid phase (abstract). Mitzner teaches stable, heat and syneresis resistant shaped bodies suitable for use as air fresheners can be prepared using, as a matrix, a hydroxypropyl cellulose gel. More specifically, the invention is a solid, self-supporting perfumed gel suitable for use as an air freshener comprising about 3 to 10% by weight of a solid phase consisting essentially of hydroxypropyl cellulose and about 90 to 97% by weight of a liquid phase consisting essentially of about 35 to 90% by weight of a linear polyol plasticizer, about 10 to 55% of a perfume oil, about 0 to 10% of a solvent for hydroxypropyl cellulose selected from the class consisting of water and 1 to 3 aliphatic alcohols (column 1, lines 61-68 and column 2, lines 1-5). One of ordinary skill in the art would have been motivated to incorporate perfumes in amounts as recited because higher amount of perfume will deliver a sustained amount of aroma or odor. In the case where the amount of perfume or any other ingredient "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or particle size is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Burdick et al. by incorporating 2-hydroxypropyl-3-(trimethylammoniumchloride) guar-gum ether because Hurry teaches a gel composition capable of bringing a benefit or effect by diffusing into its surrounding environment an active volatile. The compositions according to the invention comprise a water based medium, comprising an active volatile, a super-absorbent polyacrylate based polymer and a polymeric cross-linking agent having a high molecular weight and being able to be polarized with positive charges. The invention also concerns the consumer article containing, or associated with, said composition, in particular a device intended to diffuse a volatile liquid, more specifically an air-freshener (see abstract). As crosslinking agent the guar-gums or a derivative thereof, which represent the preferred class of cross-linking agents can be used (see page 6). Amongst the above-mentioned derivatized guar-gum, one may cite in particular the ones derivatized with 2-hydroxypropyl-3-(trimethylammoniumchloride) groups and possibly 2-hydroxypropyl groups, and the degree of substitution of the polymers being comprised between 0.1 to 0.25. An example of such compounds are the ones having the CAS Number 65497-29-2, or 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether, also 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether because this cationic polysaccharide as described above by Hurry help crosslink the gel. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Burdick et al. and Hurry because both references teach gel containing similar ingredients.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.   
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619